IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMOMWEALTH OF PENNSYLVANIA,                : No. 125 EAL 2022
REPONDENT                                    :
                                             :
                                             : Petition for Allowance of Appeal
             v.                              : from the Order of the Superior Court
                                             :
                                             :
JOSE SILVA,                                  :
                                             :
                   Petitioner                :


                                     ORDER



PER CURIAM

     AND NOW, this 13th day of October, 2022, the Petition for Allowance of Appeal is

DENIED.